Case: 16-10343   Date Filed: 04/19/2017   Page: 1 of 4


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10343
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-20670-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                versus

SAUL ELIAS CAMILO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 19, 2017)

Before HULL, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-10343     Date Filed: 04/19/2017    Page: 2 of 4


      Saul Elias Camilo appeals his 120-month sentence for possession of a stolen

firearm. On January 19, 2016, the district court sentenced Camilo to the statutory

maximum ten years’ imprisonment pursuant to the terms of a plea agreement and

the parties’ joint recommendation at the sentencing hearing. By pleading guilty,

and agreeing to a 10-year sentence, Camilo avoided a charge carrying a 15-year

mandatory minimum sentence. On appeal, Camilo argues that the district court

improperly struck his pro se filings objecting to the plea agreement and the

sentence. Camilo argues that the district court was required to conduct an inquiry

into when he submitted the documents to correctional staff pursuant to the prison

“mailbox rule.”

      We recognize that “[u]nder the prison mailbox rule, a pro se prisoner’s court

filing is deemed filed on the date it is delivered to prison authorities for mailing.”

Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014) (quotation omitted).

“Absent evidence to the contrary, we assume that a prisoner delivered a filing to

prison authorities on the date that he signed it,” and the “burden is on the

[g]overnment to prove the [filing] was delivered to prison authorities on a date

other than the date the prisoner signed it.” Id.

      Although the Supreme Court created the rule in the post-conviction context,

Houston v. Lack, 487 U.S. 266, 268-70 (1988), we have extended it to other

contexts. See, e.g., Garvey v. Vaughn, 993 F.2d 776, 783 (11th Cir. 1993) (Federal


                                           2
               Case: 16-10343     Date Filed: 04/19/2017     Page: 3 of 4


Tort Claims Act claim). Explaining the reasoning behind the rule, we have noted

that pro se prisoners have unique disadvantages: “Pro se prisoners are unable to

file personally in the clerk’s office, they cannot utilize a private express carrier,

and they cannot place a telephone call to ascertain whether a document mailed for

filing arrived. Not only do they lack these safeguards available to other litigants to

ensure that their court filings are timely, but also they do not have counsel to

monitor the filing process. Importantly, the pro se prisoner has no recourse other

than to entrust his court filings to prison authorities over whom he has no control.”

Id. at 780. Despite having extended the rule outside its original context, this Court

has never applied it to a prisoner who is represented by counsel or to sentencing

documents.

      The local rules for the Southern District of Florida prohibit a party from

acting on his own behalf while he is represented by an attorney. S.D. Fla. R.

11.1(d)(4). However, the district court may, in its discretion, hear a party in open

court notwithstanding the fact that the party is represented. Id.

      Here, the district court did not abuse its discretion by striking Camilo’s pro

se filings from the record. Camilo was represented by counsel at all times relevant

to the filings. Under the district court’s local rules, represented parties are not

entitled to file pro se pleadings. See S.D. Fla. R. 11.1(d)(4). Therefore, the district

court could have struck them for this reason alone.


                                            3
               Case: 16-10343     Date Filed: 04/19/2017    Page: 4 of 4


      Further, Camilo’s pro se filings were untimely because, without the benefit

of the prison “mailbox rule,” they were filed after the January 19, 2016 sentencing

took place. The prison “mailbox rule” has never been extended to parties

represented by counsel or to sentencing documents. Because he was represented

by counsel, Camilo was not limited to communicating with the court through the

prison staff and the postal service. See Garvey, 993 F.2d at 780. The mailbox rule

was not intended to help prisoners with counsel, so it does not apply here. As a

result, the date on the filings and the date they were turned over to prison staff are

irrelevant. The only relevant date was the January 26 date the district court

received the pleadings, which fell a week after the January 19 sentencing hearing.

They were thus untimely. Therefore, the district court did not err by striking the

filings, and we affirm.

      AFFIRMED.




                                           4